DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (patent No. 10,817,260) in view of Liu (patent No. 10,853,066).

Huang taught the invention substantially as claimed including  (as to claim 1). A device comprising: a data storage region(204,206) configured to store first data(222,246) and second data(246,248) (e.g., see col. 4 lines 62-67 and col. 6, lines11-15 and col. 6,lines 59-62 and col. 7, lines 21-37); and an arithmetic circuit including a multiplier(208) for performing a multiplying calculation of the first data and the second data (e.g., see col. 
	Huang did not expressly detail that the device was implemented as a processing-in-memory (PIM) device. However Liu taught a processing in memory device (e.g., see col. 4, lines 63-65 and col. 6, lines 43-61) that performed multiply accumulate operations including zero bit skipping (e.g., see fig. 8A,8B, 15 and col. 7, line 49-col. 8, line 13). . It would have been obvious to one of ordinary skill in the art to combine the teachings of Huang and Liu.  The implementation of a processor in memory would have been merely choosing from a finite number of identified predictable solutions (note Huang taught the processor may be implemented on several different types of hardware and/or software (e.g., see col. 20, lines 55-59 and col. 21, lines 6-38)) (see KSR Int’l Co. v. Teleflex Inc., 550, 415-421, 82 USPQ2d 1385, 1395-07 (2007)).

	As to claim  2 Huang and Liu taught  The PIM device of claim 1,  Liu taught wherein the first data are comprised of elements arrayed in an Rth row of an 'MxN' matrix (where, "M" and "N" are natural numbers which are greater than one, and "R" is a th;  row  of the MxN matrix] wherein the second data are comprised of elements of an 'N x1' matrix the matrix with   column of “x’s” provides that element of the Nx1 matrix]; and wherein each of the first data and the second data is a "Q"-bit binary stream (where, "Q" is a natural number which is greater than one)(e.g., see col. 5, line 63-col. 6, line 37).  
As to claim 3 Huang and Liu taught  The PIM device of claim 1, Huang taught wherein the zero-detection circuit includes: a first zero-detection circuit(306a)(first zero input data detector) configured to output a first value when all bits included in the first data have a value of '0' and configured to output a second value when at least one bit included in the first data has a value of '1'; a second zero-detection circuit(308a)(first first zero weight detector) configured to output the first value when all bits included in the second data have a value of '0' and configured to output the second value when at least one bit included in the second data has a value of '1'; and an input/output (I/O) control unit(202, 502) configured to disable the input of the multiplier and to generate zero data including multiple bits having a value of zero as output data of the multiplier, when at least one of output values of the first zero-detection circuit and the second zero-detection circuit has the first value, and configured to allow the first data and the second data to be inputted to the multiplier when both of the output values of the first zero-detection circuit and the second zero-detection circuit have the second value(e.g.,  see fig. 5 and fig. 7 (step 708) and  col. 19, line 47-col. 20, line 3 and col. 20, lines 33-43 and col. 13, lines 29-42) .  
.  
(see KSR Int’l Co. v. Teleflex Inc., 550, 415-421, 82 USPQ2d 1385, 1395-07 (2007)).
  
As to claim 5 Huang and Liu taught  The PIM device of claim 3,  Huang taught wherein the I/O control unit includes: an OR gate configured to perform a logical OR operation of output values of the first zero-detection circuit and the second zero- detection circuit to output a result of the logical OR operation; an inverter configured to invert an output value of the OR gate to output the inverted value of the output value of the OR gate (e.g., see col. 13, line 29-42); and a control logic circuit configured to disable the input of the multiplier and to generate zero data including multiple bits having a value of zero as output data of the multiplier(510), when the OR gate outputs a value of '1' and the inverter outputs a value of '0', and configured to allow the first data (see KSR Int’l Co. v. Teleflex Inc., 550, 415-421, 82 USPQ2d 1385, 1395-07 (2007)).
 .  
As to claim 10 Huang taught  A processing-in-memory (PIM) device comprising: a data storage region (cache and state buffer of PEs in in fig. 4 and register 220) configured to store weight data including first weight data and second weight data (e.g., see col. 17,line 60-col. 18, line 4 and fig. 5,6 and col. 19, lines 11-16)) and; Huang taught an arithmetic circuit including a first multiplier for performing a multiplying calculation of the first weight data and the  data and a second multiplier performing a multiplying calculation of the second weight data and the  data, wherein the arithmetic circuit is configured to perform a multiplication/accumulation (MAC) arithmetic operation of the weight data and the  data (e.g., see  figs. 1,2,3); and a  zero-detection logic circuit configured to output a first value when all bits included in the data have a value of '0' and configured to output a second value when at least one bit included in the vector data has a value of '1', wherein the arithmetic circuit includes a zero-detection circuit configured to disable input of the first and second multipliers and to output zero data including multiple bits having a value of '0' as output data of the first and second 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Huang and Liu. The Huang taught a processor that performed multiplication addition operation but not specifically a processor in memory. However Liu taught performing multiplication accumulation operation using processor in memory.  The implementation of a processor in memory would have been merely choosing from a finite number of identified predictable solution (note Huang taught the processor may be implemented on several different types of hardware and/or software (e.g., see col. 20, lines 55-59 and col. 21, lines 6-38)) (see KSR Int’l Co. v. Teleflex Inc., 550, 415-421, 82 USPQ2d 1385, 1395-07 (2007)).


As to claim 11 Huang and Liu taught . The PIM device of claim 10, Huang taught wherein the vector zero- detection logic circuit is configured to: output a value of '1' as the first value when the  zero- detection logic circuit receives the vector data from the data storage region and all bits included in the  data have a value of '0'; and output a value of '0' as the second value when the  zero- detection logic circuit receives the  data from the data storage region and at least of one bit included in the vector data has a 

As to claim 12 Huang and Liu taught  The PIM device of claim 10, Huang taught  wherein the zero-detection logic circuit includes a first zero- detection logic circuit (306a) and a second zero-detection logic circuit(308a) (e.g., see fig. 4); wherein the first zero-detection logic circuit is configured to disable input of the first multiplier and output zero data including bits having a value of '0' as output data of the first multiplier, when the first zero-detection logic circuit receives a value of '1' from the zero-detection logic circuit (e.g., see figs. 4,5)(e.g., see col. 14, lines 1-21 and col. 14, lines 59-67); wherein the first zero-detection logic circuit is configured to check bit values of the first weight data to control input and output of the first multiplier according to the bit values of the first weight data, when the first zero-detection logic circuit receives a value of '0' from the vector zero-detection logic circuit; wherein the second zero-detection logic circuit is configured to disable input of the second multiplier and outputs zero data including bits having a value of '0' as output data of the second multiplier, when the second zero-detection logic circuit receives a value of '1' from the vector zero-detection logic circuit(e.g. see col. 7, lines 21-38); and wherein the second zero-detection logic circuit is configured to check bit values of the second weight data to control input and output of the second multiplier according to the bit values of the second weight data, when the second zero-detection logic circuit receives a value of '0' from the vector zero-detection logic circuit (e.g., see col. 10 ,lines 47-64 and col. 17, lines 44-59)[the multiplier of a .
Allowable Subject Matter
Claims 6-9 and 13-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 requires, among other things :  wherein the control logic circuit …includes: a first data control logic  circuit including… a first controller coupled between the first input terminal and the first output terminal to receive output values of the OR gate and the inverter; a second data control logic circuit …including a second controller coupled between the second input terminal and the second output terminal to receive the output values of the OR gate and the inverter… . The closest prior art includes Huang and Liu which taught the features of claims 1,2,3,5  (which claim 6 depends) as discussed above. But does not teach among other things these limitations in claim 6. 
Claim 13 requires,  among other things,  “ wherein the first zero- detection circuit includes:…; a first OR gate configured to perform a logical OR operation of the output value of the first breaker and the output value of the second breaker to output a result of the logical OR operation; and a first input/output (I/O) control unit configured to disable input of the first multiplier and to generate zero data including bits having a value of '0' as output data of the first multiplier when any one of the first transmission circuit and the first OR gate outputs a value of '1' and configured to allow the first weight data and the vector data to be inputted to the first multiplier when a value of '0' is inputted to the first I/O control unit.  “
The closest prior art includes Huang and Liu which taught the features of claims 10 and 12(which claim 13 depends) as discussed above.  However Huang and Liu did not teach these limitations in claim 13.
Claim 21 requires,  among other things,    “wherein the second zero- detection logic circuit includes:… and a second I/O control unit configured to disable input of the second multiplier and to generate zero data including bits having a value of '0' as output data of the second multiplier when any one of the second transmission circuit and the second OR gate outputs a value of '1' and configured to allow the second weight data and the vector data to be inputted to the second multiplier when a value of '0' is inputted to the second I/O control unit.”  The closest prior art includes Huang and Liu which taught the features of claims 10 and 12 (which claim 21 depends) as discussed above.  However Huang and Liu did not teach these limitations in claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bishara (patent No 10,901,492) disclosed power reduction in processor pipeline by detecting zeros (e.g., see abstract).
	Hansen patent application publication No. 2009/0089540) disclosed processor architecture for executing transfers between wide operand memories (e.g., see abstract).
	Song (patent application publication No. 2012/0110423) disclosed command control circuit, configured to block or pass an internal command in response to states of an error check signal (e.g., see abstract).
	Manohar (patent application publication No. 2013/0124592) disclosed operand-optimized asynchronous floating-point units (e.g., see abstract).
	Song (patent application publication No. 2013/0336075) disclosed memory device which generates delayed write signal (e.g. see abstract). 
	Song (patent application publication No. 2016/0182031) disclosed semiconductor apparatus with multiplication control block (e.g., see abstract and fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183